Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance (Applicant's amendment filed on August 10, 2022 has been fully considered and is sufficient to overcome previous objection):
Seki et al. (USPAP. 20150242799) discloses an agricultural work management system includes: a data input unit configured to receive, from an agricultural crop harvester, harvesting position data indicating a harvesting work position as agricultural land information, harvest amount data indicating a harvest amount of the agricultural crop harvested in the agricultural land, and quality data indicating the quality thereof as agricultural crop information; a database server configured to store the agricultural land information and the agricultural crop information such that they can be associated with each other; an agricultural work evaluation unit configured to perform agricultural work evaluation on the agricultural land based on the agricultural land information and the agricultural crop information; and a data output unit configured to send out the agricultural work evaluation data generated by the agricultural work evaluation unit (Abstract; Pars. 46-48). However, Seki does not disclose "an editing unit configured to edit the information of the survey data acquired by the editing unit to the server apparatus, an updating u nit configured to, when edited survey data is received from the management apparatus, update survey data managed by the management unit by the edited survey data; and an aggregation unit configured to aggregate survey data containing the survey data updated by the updating unit, and indicating results of a survey of crops performed in the farm field in the set period".
Karube et al. (USPAP. 20170287082) discloses a farm field management apparatus: in generation of each task plan candidate, selects at least one task that includes harvest task, selects, a resource that is used to carry out each selected task, determines a task time within a predetermined period in which each selected task is carried out, includes the selected task, the selected resource, and the determined task time in each task plan candidate; obtains; information about a harvest impeding factor that is predicted for a harvest time of each task plan candidate; calculate an income from a harvest of each task plan candidate, based on a relevant piece of the harvest impeding factor information, and on the quantity and unit price of each crop; and calculates task cost of each task plan candidate based on a resource utilization period of the resource included in each task plan candidate, and on the utilization cost (Abstract; Pars. 52-60). However, Karube does not explicitly disclose the combination as claimed "an editing unit configured to edit the information of the survey data acquired by the editing unit to the server apparatus, an updating u nit configured to, when edited survey data is received from the management apparatus, update survey data managed by the management unit by the edited survey data; and an aggregation unit configured to aggregate survey data containing the survey data updated by the updating unit, and indicating results of a survey of crops performed in the farm field in the set period".
Regarding claim 1, the closest prior art of record either alone or in combination fails to anticipate or render obvious the combination wherein " an editing unit configured to edit the information of the survey data acquired by the editing unit to the server apparatus, an updating u nit configured to, when edited survey data is received from the management apparatus, update survey data managed by the management unit by the edited survey data; and an aggregation unit configured to aggregate survey data containing the survey data updated by the updating unit, and indicating results of a survey of crops performed in the farm field in the set period" in combination with other limitations in the claims as defined by Applicants. 
Claims 2-19 depend from allowed claim 1 and therefore also allowed.
Regarding claim 20, the closest prior art of record either alone or in combination fails to anticipate or render obvious the combination wherein "editing the information of the survey data acquired in the acquiring; and when edited survey data is received from the management apparatus, updating survey data managed in the managing by the edited survey data, and aggregating survey data containing the survey data updated in the updating, and indicating results of a survey of crops performed in the farm field in the set period" in combination with other limitations in the claims as defined by Applicants. 
Regarding claim 21, the closest prior art of record either alone or in combination fails to anticipate or render obvious the combination wherein "(b) editing the information of the survey data acquired in the acquiring, and (c) transmitting the survey data edited in the editing to the server apparatus, and in the server apparatus: (d) managing the survey data; (ed) transmitting the survey data to the management apparatus; (f) when edited survey data is received from the management apparatus, updating the survey data managed in the managing by the edited survey data; and (g) aggregating survey data containing the survey data updated in the updating, and indicating the results of the survey of crops performed in the farm field in the set period" in combination with other limitations in the claims as defined by Applicants. 
Regarding claim 22, the closest prior art of record either alone or in combination fails to anticipate or render obvious the combination wherein "an editing unit configured to edit the information of the survey data acquired by the acquiring unit; and a first transmitting unit configured to transmit the survey data edited by the editing unit to the server apparatus, the server apparatus comprising: a management unit configured ot manage the survey data; a second transmitting unit configured to transmit the survey data to the management apparatus; an updating unit configured to, when edited survey data is received from the management apparatus, update the survey data managed by the management unit by the edited survey data; and an aggregation unit configure to aggregate survey data containing the survey data updated by the updating unit, and indicating results of the survey of crops performed in the farm field in the set period" in combination with other limitations in the claims as defined by Applicants. 
Regarding claim 23, the closest prior art of record either alone or in combination fails to anticipate or render obvious the combination wherein "an editing unit configured to edit the information of the survey data acquired by the acquiring unit; and a first transmitting unit…wherein the server apparatus includes a management unit configured to manage the survey data, a second transmitting unit configured to transmit the survey data to the management apparatus, and updating unit configured to, when edited survey data is received from the management apparatus, update the survey data managed by the management unit by the edited survey data, and an aggregated unit configured to aggregate survey data containing the survey data updated by the updating unit, and indicating results of the survey of crops performed in the farm field in the set period" in combination with other limitations in the claims as defined by Applicants. 
Conclusion


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-2718. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUONG HUYNH/Primary Examiner, Art Unit 2857                                                                                                                                                                                                        August 12, 2022